Exhibit 10.1
 
Agreement for Stationing Project into Industrial Park
 
(English Translation)


Party A: Administrative Committee of Hunan Hengyang Songmu Industrial Park
 
Party B: Shenzhen Ritar Power Co., Ltd.


Party B will station the project of lead-acid battery plates and lead-acid
battery assembly (the “Project”) into Hunan Henyang Songmu Industrial Park (the
“Industrial Park”). The total investment amounts of the Project will be RMB 0.8
billion and the required area of land for the Project will be about 400 Mu. The
Project will be constructed in three phases within the next four years. After
the Project reaches its designed production capacity, the estimated annual
production value will be RMB 2.5 billion, the annual tax will be RMB 0.1 billion
and it will provide 7,200 job opportunities. The investment amount in the first
phase construction of the Project will be RMB 0.2 billion and a land plot with
the area of 70 Mu will be requisitioned for the construction of the first
production line of lead-acid battery plates, which is anticipated to become
operational in October, 2007. The production capacity for lead-acid battery
plates will be 25,000 tons per year by September, 2008 and the annual production
value will be RMB 0.5 billion. The second phase construction will be conducted
in November, 2008, for which phase a land plot with the area of 130 Mu will be
requisitioned so as to meet the designed annual production capacity of 60,000
tons of lead battery plates. The annual production value will be RMB 1.2
billion. The third phase construction for battery plates and lead-acid battery
assembly will be conducted in October, 2009, for which phase a land plot with an
area of 200 Mu will be requisitioned so as to meet the designed production
capacity of 85,000 tons of battery plates and its production value RMB 1.7
billion, the production value of lead-acid battery RMB 0.8 billion and the total
annual production value for the Project RMB 2.5 million per year. Party A agrees
that the Project will be constructed in the Industrial Park. The aggregate area
of the land plot is about 400 Mu, for which the specific location begins 30
meters east along Huagong Road from the entrance of 107 State Highway and ends
at the distance of 700 meters from the starting points (the final location shall
be subject to the marks in the red-line map). The land is for industrial use
purpose. In order to clarify the obligations between Party A and Party B, both
Parties have entered into the following agreement (the “Agreement”):
 
1

--------------------------------------------------------------------------------


 

1.  
Party A agrees that Party B may station the Project of lead-acid battery plates
and lead-acid battery assembly into the Industrial Park. All the land
requisition fees for the first phase construction calculated on the basis of RMB
48,000 Yuan/Mu shall be paid to Party A. Any excesses beyond that amount shall
be made up by Party A, including but not limited to:

 

 
(a) payment of the land compensation fee, relocation fee, compensation for
attachments and structures to or green crops on the land and moving fee;

 

 
(b) payment of relevant fees which shall be submitted to central and provincial
governments: tax on occupation of cultivated land, land use fee on the newly
added construction land, reclaiming fee for cultivated land, flood-prevention
funds, management fee for requisitioned land, expense of civil defense and
cultural relic;

 

 
(c) expenses incurred during the process of the land use right application in
connection with the following activities, but not limited to: survey, site
election, purchase of drawings, geological hazard evaluation and reporting,
covered mineral resources evaluation and reporting, compensation for water
protection facilities, and vegetation recovery; and

 

  (d) other expenses incurred for obtaining the land use right approval of
state-owned land of the Project.

 

  The land leveling shall be borne by Party B.

 

2.  
The scope of land requisition
 
The area of the land plot for the first phase construction of the Project of
Party B is about 70 Mu, for which the specific location begins 30 meters east
along Huagong Road from the entrance of 107 State Highway and ends at the
distance of 700 meters from the starting points (the final location and area
shall be subject to the marks and records in the red-line map).

 

3.  
Warranties of Party B

 

 
(a) The area of the requisitioned land for the Project shall be about 400 Mu.
The Project will be constructed within the next four years. The area of the
requisitioned land for the first phase construction of the Project shall be
about 70 Mu. The Project shall become operational in October, 2007. The
production capacity shall be 2,000 tons per month by September, 2008. The area
of the requisitioned land for the second phase construction of the Project shall
be about 130 Mu. The second phase construction shall be conducted in November,
2008 and shall finally meet the designed annual production capacity of 60,000
tons. The third phase construction shall be conducted in 2009. The annual
production value shall be RMB 2.5 billion and the tax payment shall be RMB 0.1
billion respectively by 2011;

 
2

--------------------------------------------------------------------------------


 

 
(b) The Project construction, production and operation shall comply with the
relevant policies on state-owned land, zoning, environmental protection and
security;

 

 
(c) In case Party B fails to start the construction on time within half a year
after completion of the land requisition, Party A is entitled to repossess the
land for free.

 

4.  
Warranties of Party A

 

 
(a) In case Party B invests and constructs the Project according to this
Agreement, Party A agrees to reserve the land for the second phase construction
of this Project (about 130 Mu) for Party B and to provide such land to Party B
on the basis of the unit price of the land used for the first phase construction
of the Project, i.e. RMB 48,000/Mu. After Party B starts the construction of the
land used for the first phase of the Project, Party A shall apply for the use
right of the land to be used for the second phase construction of the Project.
The location and price of such land shall be reserved till December, 2008. In
case Party B fails to requisition the land and construct it within the planned
geographic scopes or within such time limit, the location and price of the land
shall not be reserved according the aforesaid stipulation. However, considering
such land is reserved according to the prices agreed under this Agreement, in
case such land is to be arranged through price listing and government industrial
development fund, Party A shall provide partial capital support. If Party A
fails to provide such capital support, the period of reserving such land shall
be extended till October, 2009;

 

 
(b) Party A shall complete the relevant administrative procedures for Party B to
station the Project into the Industrial Park within 20 working days after Party
B has paid the land requisition fees in full amounts. Party A shall also
coordinate to solve the relevant problems arising from the land requisition to
ensure that Party B could start the construction as planned. Party B shall
station into the Industrial Park to start the construction 20 working days after
payment of the land requisition fees;

 
3

--------------------------------------------------------------------------------


 

 
(c) Party B is entitled to the favorable policies on the parts of value-added
tax and income tax which are reserved by the local authorities (three-year tax
holiday followed by two-year 50% reduction) according to Circular Heng Fa [2006]
No.1;

 

 
(d) Party A shall be liable for compensation and relocation of people who live
on the land and assisting Party B in the preparation of the construction of the
Project, including, but not limited to project proposal, state-owned land use
right approval;

 

 
(e) Party A warrants that it will provide access of water, electricity and sewer
facilities to the Project in the Industrial Park, but establishment of those
facilities within the boundary of the land used for the Project shall be borne
by Party B;

 

 
(f) Party A shall be responsible for coordinating to solve disputes arising from
the construction, production and operation of the Project so as to provide an
amicable economic environment for Party B;

 

 
(g) Party A shall be responsible for coordinating with the relevant authorities
such as zoning, state-owned land, environmental protection, electricity,
construction and fire control authorities to ensure that the Project can be
constructed as planned;

 

 
(h) Party A shall apply for the land requisition on behalf of Party B according
to laws after receiving the application documents submitted by Party B.

 

5.  
Party B intends to invest in the Project as contemplated by the Agreement. In
case Party B invests and constructs the Project according to the provisions
under this Agreement, Party A shall approve such Project. Further, Party A will
reserve a land plot of 200 Mu situated north of the land plot used for the first
and second phases construction of the Project as the third phase construction
land for the lead-acid battery assembly Project of Party B and provide the land
plot to Party B at the same unit price of the land used for the first phase
construction of the Project, i.e. RMB 48,000/Mu. The location and price of such
land shall be kept and reserved till October, 2009. In case Party B fails to
invest and construct according to the provision herein, Party A will no longer
be required to provide Party B with land according to the above location and
price.

 
4

--------------------------------------------------------------------------------


 

6.  
Method of Payment
 
According to the unit price of RMB 48,000/Mu, the land requisition fee for the
land of about 62.8995 Mu to be used for the first phase construction shall be
RMB 3,019,176 in an aggregate. Party B shall pay the whole land requisition fee
to Party A within one week after the execution of this Agreement. Party A shall
coordinate with the relevant provincial and municipal authorities with respect
to the process of requisition of the land to be used for the Project and also
assist in solving problems in connection with to the relocation of peasants who
own the land collectively including their compensation to ensure that Party B
can start the construction for the Project on time. Party A shall get the Land
Use Certificate of State-owned Land within three months after receiving the
whole land requisition fee from Party B. Moreover, Party A will lease to Party B
a land plot with an area of 5.892 Mu in front of the land used for the first
phase construction at the price of RMB 10,000/Mu. Party B will use such land for
the construction of factory building. Party A will also transfer such land to
Party B at the price of 48,000/Mu in the future. Neither Party A shall claim for
ownership to the factory building nor interfere with the production and
operation of Party B thereafter.

 

7.  
Liability for Breach of Agreement

 

 
(a) In case Party B fails to make payment on time, it shall compensate Party A
two times of the bank loan interests for the same period every month in delay on
the basis of the total amounts payable by Party B. In case Party A fails to
deliver the land to Party B for use on time, it shall compensate Party B two
times of the bank loan interests for the same period every month in delay on the
basis of the total amounts which have already been paid by Party B.

 

 
(b) In case Party A fails to get the Land Use Certificate of State-owned Land on
time after Party B fully pays the land requisition fee in accordance with this
Agreement, all losses incurred therefrom shall be born by Party A. In case the
losses can not be quantified, Party B is entitled to require Party A to pay RMB
2,000,000 in one installment as compensation. In addition, Party B is entitled
to terminate the Agreement.

 
5

--------------------------------------------------------------------------------


 

 
(c) Party A warrants that there is no risk that Party B cannot get the Real
Estate Certificate due to Party A’s reasons, especially by the reason that
factory buildings of Party B are built on the leased land of Party A. In case
the Real Estate Certificate could not be obtained due to such reasons, Party A
shall pay RMB 2,000,000 to Party B as compensation. In case the Real Estate
Certificate cannot be obtained exceeding 90 days after the occurrence of the
above-mentioned event, it shall be deemed that the Real Estate Certificate
cannot be obtained and Party A will be liable for losses Party B suffers. The
date on which the above event occurs shall be determined through on-site witness
by lawyers named by Party B to the relevant authorities and the witnessed
documents shall be legally binding documents.

 

 
(d) In case Party A fails to coordinate to solve the relevant problems in
connection with the industrial park zoning, state-owned land, environmental
protection, construction, consumption, electricity and affiliated facilities,
thus causing economic damages to Party B, Party A shall be liable for all the
economic losses Party B suffers.

 

8.  
The Agreement shall take into effect upon execution by both parties. After Party
B has established a new company for such Project, Party B’s rights and
obligations under this Agreement shall be transferred to the new company, Party
A hereby acknowledges the validity of such transfer. Party A shall issue invoice
for requisition of the land to the new company directly.

 

9.  
Any other matters not covered under this Agreement shall be resolved through
consultation by both parties.

 

10.  
This Agreement shall be executed in six original sets with equal legal effect.
Each party shall hold three original sets.

 

11.  
Supplement: The area of the land requisitioned for the first phase construction
under this Agreement has been adjusted to 68.7915 Mu and the acquisition price
of land use right has been adjusted to RMB 3,301,992.

 
Party A: Administrative Committee of Hunan Hengyang Songmu Industrial Park
 
(Official Seal)
 
Date: April 15, 2007
 
 
Party B: Shenzhen Ritar Power Co., Ltd.
 
(Corporate Seal)
 
/s/ Jiada Hu                                       
 
Name: Jiada Hu
 
Date: April 15, 2007


6

--------------------------------------------------------------------------------

